Exhibit 99.1 GlobalSCAPE, Inc. Condensed Consolidated Balance Sheets (in thousands except share amounts) (Unaudited) September 30, 2014 December 31, 2013 As Presented on November 5, 2014 Corrected Amount December 31, 2013 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $551 and $154 in 2014 and 2013, respectively) Federal income tax receivable 34 Current deferred tax asset Prepaid expenses Total current assets Long term investments Capitalized software development costs, net Deferred tax asset Goodwill Fixed assets, net Other assets Total assets $ $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Long term debt, current portion - Total current liabilities Deferred revenue, non-current portion Long term debt, non-current portion - Other long term liabilities 51 52 60 Commitments and contingencies Stockholders’ equity: Preferred stock, par value $0.001 per share, 10,000,000 authorized, no shares issued or outstanding - - Common stock, par value $0.001 per share, 40,000,000 authorized, 20,967,617and 19,592,117 shares issued at September 30, 2014 and December 31, 2013, respectively 25 20 Additional paid-in capital Treasury stock, 403,581 shares, at cost, at September 30, 2014 and December 31, 2013 ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ $ GlobalSCAPE, Inc. Condensed Consolidated Statements of Cash Flows (in thousands) (Unaudited) For the Nine Months Ended September 30, As Presented on November 5, 2014 Corrected Amount Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Bad debt expense 29 Depreciation and amortization Stock-based compensation Deferred taxes ) Excess tax benefit from share-based compensation 83 TappIn intangible asset impairment and earnout liability elimination - ) Subtotal before changes in operating assets and liabilities Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses 85 8 Other assets 10 ) Deferred revenue Accounts payable ) (6 ) Accrued expenses ) Other long-term liabilities (6
